DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate: 
A system and method to access 25the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission; to search the at least one data storage device for corresponding pluralities of responses to the plurality of return queries from one or more co-respondents or respondents, respectively; to comparatively pair-wise score the plurality of responses to the plurality of return queries 30against the corresponding pluralities of responses to the plurality of return queries of the co-respondent or respondent respectively and generate a plurality of pair-wise alignment scores for a plurality of respondent and co-respondent combinations -2-Application No. 16/675,891; to time duration filter the plurality of respondent and co-respondent combinations by determining one or more transit time durations, for a mode of transportation and a transit route, for each respondent and co-respondent combination of the plurality of respondent and co-respondent combinations, and when a transit time duration for the mode of transportation and the transit route, of the one or more transit time durations of a respondent and co-respondent combination of the plurality of respondent and co-respondent combinations, is greater than the maximum transit time duration, to assign the pause state to the respondent and co-respondent 10combination for the mode of transportation and the transit route;5 to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores and the time duration filter to generate sorted and ranked respondents or co-respondents, the sorted and ranked respondents or co-respondents not including the respondent and co-respondent combination having the pause state for the 15mode of transportation and the transit route; and to output the personalized network search results and search result rankings as a listing of one or more of the sorted and ranked respondents or co-respondents with an option to override the pause state for the respondent and co-respondent combination for the mode of transportation and the transit 20route personalized network search results and search result rankings are output as a listing of one or more of sorted and ranked respondents or co-respondents with an option to override a pause state for the respondent and co-respondent combination for a mode of transportation and transit 20route,  wherein the plurality of respondent and co-respondent combinations are sorted and ranked according to a plurality of pair-wise alignment scores and time duration filter, wherein the pause state is assigned to the respondent and co-respondent 10combination for the mode of transportation and the transit route when a transit time duration for the mode of transportation and the transit route, of one or more transit time durations of a respondent and co-respondent combination of the plurality of respondent and co-respondent combinations, is greater than the maximum transit time duration as recited in claims 1 & 17;
A system to receive at least one query from a respondent or co-respondent via the network; to transmit a plurality of return queries to the respondent or co-respondent via the network; to receive a plurality of responses to the plurality of return queries from the respondent or co-respondent via the network; to receive a maximum transit time duration from the respondent or co-respondent via the network; to transmit personalized network search results and search result rankings to the respondent or co-respondent via the network; and to receive an override of a pause state from the respondent or co-respondent via the network; at least one data storage device adapted to store the plurality of return queries; and one or more processors coupled to the at least one data storage device and network input and output interface, the one or more processors adapted to access the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission; to search the at least one data storage device for corresponding pluralities of responses to the plurality of return queries from one or more co-respondents or respondents, respectively; to comparatively pair-wise score the plurality of responses to the plurality of return queries against the corresponding pluralities of responses to the plurality of return queries of the co-respondent or respondent respectively and generate a plurality of pair-wise alignment scores for a plurality of respondent and co-respondent combinations; to time duration filter the plurality of respondent and co-respondent combinations by determining one or more transit time durations for a time of day, for a mode of transportation, and for a transit route for the mode of transportation, for each respondent and co-respondent combination, of the plurality of respondent and co-respondent combinations, and when a transit time duration for the time of day, mode of transportation and the transit route, of the one or more transit time durations of a respondent and co-respondent combination of the plurality of respondent and co-respondent combinations, is greater than the maximum transit time duration, to assign the pause state to the respondent and co-respondent combination for the time of day, mode of transportation and the transit route; to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores and the time duration filter to generate sorted and ranked respondents or co-respondents, the sorted and ranked respondents or co-respondents not including the respondent and co-respondent combination having the pause state for the time of day, mode of transportation and the transit route; to output the personalized network search results and search result rankings as a listing of the sorted and ranked respondents or co-respondents; the one or more processors further adapted, when the override of the pause state from the respondent or co-respondent has been received, to include the respondent and co-respondent combination for the time of day, mode of transportation and the transit route in updated personalized network search results and search result rankings and to output the updated personalized network search results and search result rankings as recited in claim 32 
Thus, claims 1, 17 & 32 are allowed. Dependent claims 2-16 & 18-31 are allowed at least by virtue of their dependencies from claims 1 & 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159


/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 17, 2022